PER CURIAM:
Si para llegar a una correcta deci-sión de este caso es necesario mo-dificar las opiniones dictadas an-teriormente por este Tribunal, que se modifiquen de cualquier modo, o que se anulen, si fuere necesario. Al error no se le puede *918nunca convertir en verdad, por más que se insista en él; si se ha seguido un camino equivocado, volvamos sobre nuestros pasos antes de que nos perdamos en el laberinto de los engaños; atrevá-monos a proceder correctamente. Giménez et al. v. Brenes, 10 DPR 128, 170-171 (1906), opinión disi-dente del ex Juez Asociado Señor MacLeary.
El recurso de certificación intrajurisdiccional ante nues-tra consideración, en el que se nos solicita que determine-mos si la veda electoral dispuesta en el Artículo 12.001 de la Ley Electoral de 2011, infra, aplica a escenarios electo-rales distintos a los establecidos por la Asamblea Legisla-tiva, nos brinda la oportunidad de reexaminar y corregir los pronunciamientos errados que realizamos en P.P.D. v. Gobernador II, 136 DPR 916 (1994).
En dicho caso, una mayoría de este Tribunal violó los principios más básicos de hermenéutica, autolimitación judicial y separación de poderes al interpretar el Artículo 8.001 de la Ley Electoral de 1977, infra, y extender la veda electoral gubernamental allí dispuesta a escenarios electo-rales no contemplados por la Asamblea Legislativa.
Por ello y por los fundamentos que expondremos a con-tinuación, revocamos la norma establecida en P.P.D. v. Go-bernador II, supra, y resolvemos, al amparo de un pro-fundo análisis estatutario, que ni los plebiscitos ni los referéndums están incluidos dentro del concepto de “elec-ción general” establecido en el Artículo 12.001 de la Ley Electoral de 2011, infra.
Con ello en mente, pasaremos a delinear los hechos que dieron génesis a la controversia de autos.
*919I
El 3 de febrero de 2017, la Asamblea Legislativa aprobó la Ley para la Descolonización Inmediata de Puerto Rico (Ley para la Descolonización), Ley Núm. 7-2017. En virtud de dicho estatuto, se autorizó la celebración de un plebis-cito el 11 de junio de 2017 para elegir entre varias alterna-tivas de estatus político. También, la referida ley dispone para la celebración de un referéndum el 8 de octubre de 2017, si prevalece una de dichas alternativas.(1)
El 13 de febrero de 2017, la Comisión Estatal de Elec-ciones (CEE) celebró una reunión ordinaria. En dicha reu-nión, el Comisionado Electoral del Partido Popular Demo-crático (Comisionado del PPD) presentó una solicitud para la activación de la Junta Examinadora de Anuncios (JEA), mientras culminaba el proceso plebiscitario. La Comisio-nada Electoral del Partido Nuevo Progresista (Comisio-nada del PNP) se opuso a dicha solicitud por entender que, según el Art. 12.001 de la Ley Electoral de Puerto Rico (Ley Electoral de 2011), Ley Núm. 78-2011 (16 LPRA see. 4231), la veda electoral y la JEA solo procedían durante las elecciones generales y no en plebiscitos ni en referéndums.
Ante la falta de unanimidad entre los comisionados electorales, la controversia fue sometida a la consideración de la presidenta de la CEE quien, el 1 de marzo de 2017, emitió la Resolución Núm. CEE-RS-17-07. Allí, sostuvo que el Artículo XIII de la Ley para la Descolonización, supra, establecía que en el Plebiscito aplicarían las prohibi-ciones contenidas en el Capítulo XII de la Ley Electoral de *9202011, supra, y reconoció que, entre estas, se encontraba la prohibición para la difusión pública gubernamental dis-puesta en el referido Artículo 12.001, también conocida como ‘Veda electoral”. A base de dicha interpretación, la Constitución de Puerto Rico y lo resuelto por este Tribunal en P.P.D. v. Gobernador II, supra, activó la veda electoral y ordenó la constitución de la JEA. Según la Resolución, la prohibición perduraría hasta el 12 de junio de 2017 y, de ser necesaria la celebración del referéndum, hasta el 9 de octubre de 2017.
Tras habérsele denegado una oportuna moción de recon-sideración, la Comisionada del PNP presentó un recurso de revisión judicial ante el Tribunal de Primera Instancia en el que reiteró que las disposiciones contenidas en el Art. 12.001 de la Ley Electoral de 2011, supra, aplicaban sola-mente a las elecciones generales. Además, presentó una solicitud de auxilio de jurisdicción con el propósito de que se paralizaran los efectos de la Resolución impugnada hasta tanto se atendiera el recurso de revisión. Por último, incluyó como partes indispensables en el pleito al Gobierno de Puerto Rico y a los dos cuerpos legislativos.
Mientras el caso estaba pendiente ante el foro primario, el Senado de Puerto Rico y la Cámara de Representantes, por conducto de sus correspondientes presidentes y secre-tarios (en conjunto, peticionarios), presentaron el recurso de certificación intrajurisdiccional que nos ocupa. Solicita-ron que resolvamos, como cuestión de derecho, si la veda electoral dispuesta en el Art. 12.001 de la Ley Electoral de 2011, supra, se puede aplicar al proceso plebiscitario a ce-lebrarse el 11 de junio de 2017. En la misma fecha compa-reció la Comisionada del PNP para unirse al recurso de certificación presentado.
El 30 de marzo de 2017 expedimos el recurso y ordena-mos a las partes que presentaran sus respectivos alegatos.
En su alegato, los peticionarios reiteraron que la presi-denta de la CEE se había extralimitado en sus facultades, *921pues la veda electoral solamente aplicaba a las elecciones generales. Apoyaron su contención en la diferencia que existía entre los distintos procesos eleccionarios, a saber, “elección general”, “plebiscito” y “referéndum”, según defi-nidos por la Ley Electoral de 2011. Argüyeron que tanto el texto del Art. 12.001 de la Ley Electoral de 2011, supra, como el texto del Reglamento para el Control de Gastos de Difusión Pública del Gobierno, únicamente aludían al tér-mino “elección general”. En vista de ello, insistieron en que tanto los “referéndums” como los “plebiscitos” quedaban fuera del ámbito de aplicación del referido artículo.
Por su parte, la Comisionada del PNP añadió, entre otras cosas, que la Ley para la Descolonización disponía que apli-carían al plebiscito las prohibiciones y los delitos de la Ley Electoral de 2011, excepto cuando estas fueran incompatibles e improcedentes con la misma ley. Así, concluyó que la prohibición para la difusión pública gubernamental esta-tuida en el Art. 12.001 de la Ley Electoral de 2011, supra, no podía aplicarse al plebiscito, pues era improcedente e incompatible con la Ley para la Descolonización.
Asimismo, el Procurador General compareció en repre-sentación del Gobierno de Puerto Rico. En primer lugar, señaló que el Gobierno tenía el deber de informar a la ciu-dadanía, máxime cuando se trataba de asuntos de alto in-terés público. Adujo que este deber de informar, el cual la presidenta de la CEE pretendía socavar, estaba intrínseca-mente ligado al ejercicio de la libertad de expresión de los ciudadanos. En segundo lugar, recalcó que la veda electoral contenida en el Art. 12.001 de la Ley Electoral de 2011, supra, únicamente aplicaba a las elecciones generales. En-fatizó que la propia Ley Electoral de 2011 definía como “elección” aquella que incluía las “elecciones generales”, los “plebiscitos” y los “referéndums”, inter alia. Por consi-guiente, sostuvo que cuando la Asamblea Legislativa li-mitó el texto del citado Art. 12.001 de la Ley Electoral de 2011 a “elección general”, inequívocamente había excluido *922de su ámbito de aplicación tanto las consultas plebiscita-rias como los referéndums.
El Procurador General planteó, además, que lo resuelto en P.P.D. v. Gobernador II, supra, era inaplicable al caso de autos. En la alternativa, argüyó que este Tribunal debía reevaluar el análisis y alcance de la norma allí esbozada, en aras de evitar que se perpetuara un error doctrinal. Por último, indicó que el hecho de que no se aplicara la veda electoral al Plebiscito, no significaba que el Gobierno po-dría gastar los fondos ilimitadamente. Destacó que al am-paro de la See. 9 del Art. VI de la Constitución de Puerto Rico, infra, cualquier parte con legitimación activa que en-tendiera que el Gobierno de Puerto Rico estuviese utili-zando fondos públicos para fines no públicos podía acudir a los tribunales a vindicar sus derechos.
Por su parte, los opositores al recurso, a saber, la CEE, el Comisionado del PPD y la Comisionada Electoral del Par-tido Independentista Puertorriqueño (Comisionada del PIP) defendieron la corrección de la Resolución de la CEE en to-das sus partes. Primero, argüyeron que la Sec. 1 del Art. XIII de la Ley para la Descolonización, supra, incorporó por referencia la Sección de Delitos y Prohibiciones de la Ley Electoral de 2011 en su totalidad. Segundo, enfatizaron que lo resuelto por este Tribunal en P.P.D. v. Gobernador II, supra, disponía de la controversia. Concluyeron que el princi-pio constitucional de igualdad económica entre los partidos justificaba la veda electoral decretada.
Habiendo examinado las posiciones de todas las partes en tomo a la controversia que nos ocupa, procedemos a resolver.
HH I — I
La doctrina del stare decisis establece que, como norma general, un tribunal debe seguir sus decisio-nes en casos posteriores a fin de lograr estabilidad y certi-*923dumbre legal. Pueblo v. Díaz De León, 176 DPR 913, 921 (2009); Am. Railroad Co. v. Comisión Indusrial, 61 DPR 314, 326 (1943). No obstante, dicha doctrina “no llega al extremo de declarar que la opinión de un tribunal tenga el alcance de un dogma que deba seguirse ciegamente aun cuando el tribunal se convenza posteriormente que su de-cisión anterior es errónea”. Am. Railroad Co. v. Comisión Industrial, supra. Véase, además, Pueblo v. Sánchez Valle et al., 192 DPR 594, 645 (2015). “[E]l propósito inspirador de la doctrina de stare decisis es lograr estabilidad y certi-dumbre en la ley, mas nunca perpetuar errores”. (Énfasis suplido). Am. Railroad Co. v. Comisión Indusrial, supra, pág. 326. Así, cuando el razonamiento de una de nuestras decisiones ya no resiste un análisis cuidadoso, no estamos obligados a seguirlo. Rivera Ruiz et al. v. Mun. de Ponce et al., 196 DPR 412 (2016); Pueblo v. Díaz De León, supra, pág. 922. En ese sentido, hemos identificado tres circuns-tancias que, como excepción, justifican dejar a un lado un precedente: “(1) si la decisión anterior era claramente erró-nea; (2) si sus efectos sobre el resto del ordenamiento son adversos, y (3) si la cantidad de personas que confiaron en ésta es limitada”. Rivera Ruiz et al. v. Mun. de Ponce et al., supra, pág. 431. Véase, también, Pueblo v. Sánchez Valle et al., supra, págs. 645-646.
“El primero de estos principios dispone de la cues-tión planteada”. Pueblo v. Sánchez Valle et al., supra, pág. 646. Sin lugar a dudas, P.P.D. v. Gobernador II, supra, es claramente erróneo. Así lo demostramos a continuación.
I — I l — l
En agosto de 1994, la Asamblea Legislativa aprobó la Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (Ley Habilitadora del Referéndum), Ley Núm. 49-1994 (16 LPRA see. 956) (suprimida). Mediante esta, se autorizó la celebración de *924un referéndum para que los electores inscritos expresaran su aprobación o rechazo a varias enmiendas propuestas a la Constitución de Puerto Rico.
Con el propósito de impugnar la constitucionalidad de dicha ley y de solicitar que se le ordenara al entonces Go-bernador de Puerto Rico, Hon. Pedro Roselló González, que detuviera las campañas publicitarias en los medios de difusión pública del país, se presentaron varias demandas en contra del Gobierno de Puerto Rico y del entonces gobernador.
Tras varios incidentes procesales, el Tribunal de Pri-mera Instancia resolvió que el Art. 8.001 de la Ley Electoral de Puerto Rico de 1977 (Ley Electoral de 1977), Ley Núm. 4 de 20 de diciembre de 1977 (16 LPRA see. 3351) (ed. 2009) —el cual prohibía a las agencias del Gobierno que incurrieran en gastos para la difusión pública “a partir del 1ro. de enero del año en que deba celebrarse una elec-ción general y hasta el día siguiente a la fecha de celebra-ción de la misma” (énfasis suplido) — , era de aplicación al referéndum. Así, ordenó a la CEE que nombrara la JEA para que evaluara la necesidad de publicar todo anuncio gubernamental hasta el día del Referéndum. Fundamentó su razonamiento en que la Ley Habilitadora del Referén-dum disponía que la Ley Electoral de 1977 aplicaría, su-pletoriamente, en todo aquello que fuera necesario, perti-nente y compatible a sus propósitos. Además, se basó en el principio de igualdad económica electoral presuntamente inmerso en la Constitución de Puerto Rico.
Inconformes, el Gobierno de Puerto Rico y la Compañía de Turismo recurrieron ante este Tribunal y plantearon, entre otros asuntos, que el foro primario erró al aplicar la veda electoral dispuesta en el referido Art. 8.001 de la Ley Electoral de 1977 al Referéndum, ya que de esa forma se daba al traste con la intención legislativa.
Así las cosas, quedó sometida para la consideración de este Tribunal la controversia siguiente: si era la voluntad e *925intención de la Asamblea Legislativa que aplicara al Refe-réndum la veda electoral estatuida en el referido Artículo 8.001 para las elecciones generales. En consecución de dicho objetivo, el Tribunal debía hacer un análisis exhaus-tivo tanto de la Ley Habilitadora del Referéndum como de la Ley Electoral de 1977. Ello, ya que es un principio de hermenéutica reconocido que para conocer la intención le-gislativa es necesario analizar la ley, y “al analizar [la] se debe acudir primero al propio texto, pues si el lenguaje es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir con su espíritu”. (Énfasis suplido). Mun. de San Sebastián v. QMC Telecom, 190 DPR 652, 668 (2014). Veánse, además: S.L.G. Solá-Maldonado v. Bengoa Becerra, 182 DPR 675, 691 (2011); Morell et al. v. Ojeda et al., 151 DPR 864, 877 (2000); Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14.
Sin embargo, en P.P.D. v. Gobernador II, supra, una ma-yoría de este Tribunal omitió hacer un análisis profundo de las disposiciones legales en controversia. En vez, y sin que ninguno de los peticionarios impugnara la constitucionali-dad de las referidas disposiciones, confirmó la determina-ción del foro primario al amparo de un análisis exclusiva-mente constitucional. Específicamente, y en lo pertinente, expresó lo siguiente:
Resumiendo, bajo el principio constitucional de igualdad económica que permea todo sufragio —que el Estado viene llamado a garantizar y que este Tribunal tiene que proteger al amparo de la See. 2 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, supra,— procede que extendamos la pro-hibición que contiene el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y la apliquemos a este caso para evitar que el Estado, mediante anuncios gubernamentales, pueda tener una influencia en la libre expresión de los ciudadanos en la votación, con el poder económico que éste tiene mediante la utilización de fondos públicos. (Énfasis en el original). P.P.D. v. Gobernador II, supra, págs. 926-927.
De lo transcrito surge que este Tribunal no auscultó la intención de la Asamblea Legislativa y buscó en la Consti-*926tución de Puerto Rico los fundamentos para resolver lo que le pareció adecuado. Dicho análisis fue incorrecto.
Para empezar, esa forma de proceder infringió la norma de autolimitación judicial de que “[c]uando se puede resolver un asunto mediante un análisis estatutario, se hace innecesario considerar el aspecto constitucional”. P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199, 243, esc. 32 (1981). Véase, además, Pacheco v. Srio. Instrucción Pública, 108 DPR 592, 601 (1979) (allí se razonó que cuando las partes no plantean el aspecto de la validez constitucio-nal de un estatuto, el Tribunal no está justificado a pro-nunciarse sobre el particular). El hecho de que este Tribunal sea el máximo intérprete de la Constitución de Puerto Rico no le da carta blanca para que acuda a esta ilimitada-mente, sin la correspondiente solicitud de las partes.
Además, la actuación del Tribunal infringió la doctrina de separación de poderes. Sobre el particular, los tratadis-tas Bernier y Cuevas Segarra han expresado lo siguiente:
Bajo un sistema de separación de poderes como el que fun-ciona en Puerto Rico, la Asamblea Legislativa tiene la facultad de aprobar las leyes. El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obligados a res-petar la voluntad legislativa aunque los magistrados discre-pen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la [R]ama [J]udicial de las prerrogativas de la [R]ama [Legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, [lo] razonable y [lo] deseable. (Énfasis suplido). R.E. Bernier y J.A. Cuevas Sega-rra, Aprobación e interpretación de las leyes de Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Yol, 1, pág. 299.(2)
*927Por otro lado, no tan solo este Tribunal acudió a la Cons-titución de Puerto Rico cuando no debió hacerlo, sino que llevó a cabo un análisis constitucional sumamente desacer-tado, el cual discutimos a continuación en dos partes.
A. Primero, el Tribunal hizo referencia a la See. 2 del Art. II de la Constitución de Puerto Rico, la cual dispone que “[l]as leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Const. PR, LPRA, Tomo 1, ed. 2016, pág. 283. En específico, razonó que “en protección del derecho constitucional a la libre selección traducido en el derecho al sufragio”, la veda electoral debía aplicar al Referéndum. P.P.D. v. Gobernador II, supra, pág. 926. Con dicho razonamiento, este Tribunal presumió, sin prueba de algún anuncio gubernamental, que el Gobierno de Puerto Rico coaccionaría a los electores durante el refe-réndum mediante la difusión pública. Sin embargo, eso no lo podía presumir el Tribunal. Por considerarlas completa-mente acertadas, nos hacemos eco de las expresiones emi-tidas por el ex Juez Asociado Rebollo López en su opinión disidente en P.P.D. v. Gobernador II:
Somos los primeros en admitir que siempre existe la posibi-lidad de que la Rama Ejecutiva del Gobierno de Puerto Rico —en un momento determinado de nuestra historia de pueblo, presente o futuro, y en relación con un evento electoral— pueda intentar violar el referido axioma de igualdad y coaccionar a la ciudadanía en su prerrogativa electoral.
Ahora bien, ello no lo puede presumir la Rama Judicial', esto es, estamos obligados a partir de la premisa de que la Rama Ejecutiva, de cualquier administración de Gobierno, actúa co-rrectamente y conforme a los dictados pertinentes de la Cons-titución y de las leyes aplicables al asunto ante nuestra consideración. En otras palabras, la parte que alegue y sos-tenga que así no lo ha hecho la Rama Ejecutiva tiene el peso de probarlo en una vista judicial plenaria. (Énfasis en el original). Id., pág. 936.
*928Es decir, el Tribunal no podía especular sobre la futura actuación gubernamental. Ciertamente, no negamos que los derechos consagrados en la See. 2 del Art. II de la Cons-titución de Puerto Rico, supra, existen y deben ser protegi-dos tanto en las elecciones generales como en los referendums y los plebiscitos. Sin embargo, ello no justifica que dichos derechos se intenten proteger prematuramente y sin prueba de la que surja que fueron violados. Esa prueba no fue presentada por las partes en el caso, por lo que este Tribunal erró al vindicar los mencionados derechos a destiempo.
B. Por otra parte, la mayoría del Tribunal en P.P.D. v. Gobernador II, supra, pág. 936, se fundamentó en el “ ‘axioma [de igualdad económica entre los partidos presuntamente] inmerso en la Constitución [...] ”. Sin embargo, dicho axioma no existe en la Constitución. Sobre el particular, el profesor Luis M. Villaronga expresó muy acertadamente lo siguiente:
Como es sabido “axioma” significa una “[alfirmación tan evi-dente que es admitida por todos sin necesidad de demostración”. 1 María Moliner, Diccionario de uso del espa-ñol 318 (1986). Ni la Constitución de Puerto Rico ni la de los Estados Unidos contienen tal [principio de igualdad económica] respecto a personas en general y mucho menos res-pecto a los partidos políticos. (Énfasis suplido). L.M. Villa-ronga, Derecho constitucional, 66 (Núms. 3-4) Rev. Jur. UPR 391, 402 esc. 48 (1997).
Ello lo reconoció este Tribunal en Marrero v. Mun. de Morovis, 115 DPR 643, 646 (1984),(3) al expresar lo si-guiente:
Al presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. Históricamente ese ideal ha cobrado vida en el esquema inte*929gral financiero trazado por la Asamblea Legislativa para lo-grar paridad económica entre los partidos políticos y los candidatos. Este plan fue originalmente descrito en la Asam-blea Constituyente por el delegado señor Padrón Rivera. Abogó por el día en que “si queremos unas elecciones funda-mentalmente democráticas — tenemos que llegar a la conclu-sión de que los partidos políticos deben ponerse en un mismo nivel de potencialidad económica para que los candidatos ten-gan la misma oportunidad de llegar al poder.... Y el Estado debe tener la obligación de poner en las mismas condiciones económicas a todos los candidatos para que el proceso electoral entrañe puramente, el principio democrático”. (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 1401 (1952). Aunque esa aspiración no alcanzó linaje constitu-cional, posteriormente, en virtud de la Ley Núm. 110 del 30 de junio de 1957 —hoy derogada— tuvo alumbramiento estatutario. (Énfasis en el original suprimido y énfasis suplido).
En ese sentido, resulta pertinente destacar que el ex Juez Asociado Señor Negrón García, quien emitió la Opi-nión del Tribunal en la que, por primera vez, se hizo refe-rencia al mal llamado “axioma”,(4) posteriormente admitió lo siguiente en su opinión concurrente de la Sentencia *930P.S.P. v. Srio. de Hacienda, 110 DPR 313, 321 (1980), a la que se le unieron los ex Jueces Asociados Dávila e Irizarry Yunqué:
Resueltas estas cuestiones preliminares y despejada la vía procesal, diri[g]imos nuestra atención a la médula del recurso: la validez del Art. 3.017.
A manera de introito, este precepto forma parte integral del esquema financiero legislativo trazado para lograr paridad económica entre los partidos políticos del país. Este plan fue originalmente descrito en la Asamblea Constituyente por el delegado Sr. Padrón Rivera, quien abogó por el día en que “si queremos unas elecciones fundamentalmente democráticas —tenemos que llegar a la conclusión de que los partidos polí-ticos deben ponerse en un mismo nivel de potencialidad eco-nómica para que los candidatos tengan la misma oportunidad de llegar al poder.... Y el Estado debe tener la obligación de poner en las mismas condiciones económicas a todos los can-didatos para que el proceso electoral entrañe puramente, el principio democrático”. Diario de Sesiones, pág. 1401. Aunque este deseo no alcanzó linaje constitucional, posteriormente, en virtud de la Ley Núm. 110 del 30 de junio de 1957 —hoy de-rogada— tuvo alumbramiento estatutario. (Énfasis suplido y en el original).
Es decir, no hay duda de que el principio de igualdad económica entre los partidos no es de estirpe constitucional. Ahora bien, corresponde cuestionarse si, a través de la Ley Núm. 110 de 30 de junio de 1957 (1957 Leyes de Puerto Rico 535-541), la cual se aprobó para establecer el Fondo Electoral, la Asamblea Legislativa estableció un principio universal que aplicara no tan solo a la misma Ley Núm. 110, supra, sino a todas las leyes que se aprobaran en el futuro. La respuesta a esta interrogante es en la negativa.
La Asamblea Legislativa, en la Exposición de Motivos de la Ley Núm. 110, supra, expresó únicamente sus razones para establecer el Fondo Electoral. Específicamente, y en lo pertinente, indicó:
Es principio umversalmente reconocido que los partidos po-líticos son instrumentos necesarios a la democracia para que a través de ellos el pueblo pueda respaldar programas y expre-*931sar mandatos con relación a su gobierno. Todos los partidos democráticos, mayoría y minoría, cumplen estas funciones: los de la mayoría en respaldo a la obra de gobierno que representa la opinión mayoritaria, pero que debe ser llevada a cabo en beneficio de todo el pueblo, sin distinción partidista; los de la minoría para que expresen el punto de vista de otra parte del pueblo con miras a tratar de convencer a una mayoría de cier-tos fines distintos en ciertas formas diferentes, y velar po[r q]ue el programa respaldado por la mayoría sea en efecto administrado con igualdad para todos.
Por tales razones, es de profundo interés público el que los partidos políticos puedan estar libres de control por fuerzas económicas, privadas o gubernamentales, que al hacerse nece-sarios para el financiamiento de las actividades legitimas nor-males de los partidos políticos [...] puedan adquirir sobre ellos un control o influencias contrarios a la idea democrática, a la libertad política del pueblo en general y el funcionamiento ge-nuino de la democracia.
Es por eso que la asamblea legislativa considera sabio el que, por una parte, se prohíban grandes contribuciones financieras a los partidos políticos, y, por otra, se les provea a estos organis-mos democráticos de algunos fondos adecuados para el cumpli-miento de sus funciones más esenciales, independientemente del deber que cada ciudadano tiene de contribuir al sosteni-miento de su colectividad política con pequeñas cantidades compatibles con sus ingresos y con las normas que cada partido adopte dentro de los propósitos y fines de esta ley. íd., págs. 535-536.
De lo transcrito, solamente surge la preocupación de la Asamblea Legislativa de que los partidos políticos estuvie-ran a merced de las fuerzas económicas, la cual atendió con la creación del Fondo Electoral. De ninguna parte se des-prende el principio de que todos los partidos debían ser iguales en materia económica. Por lo tanto, no es correcto seguir aplicando un principio universal e ilimitado de igualdad económica entre los partidos políticos, que no fue establecido en tantas palabras por la Asamblea Legislativa al aprobar la Ley Núm. 110, supra.
Sin embargo, este Tribunal, en P.P.D. v. Gobernador II, supra, aplicó dicho principio automáticamente y lo elevó a rango constitucional. Ello se debe a que “[a] través de los años ha surgido una tendencia a ver la Constitución, no en *932sus propios términos, sino a transformarla en un docu-mento político en apoyo de una postura”. R. Martínez Torres, El originálismo como método de interpretación cons-titucional y el principio de separación de poderes, 49 Rev. Jur. UIPR 249 (2015). Ciertamente, “se ha utilizado la fa-cultad de la Rama Judicial de ser la máxima intérprete de la Constitución para extender indebidamente el significado del texto de ese documento magno, con el propósito de in-ventarse derechos inexistentes, sin tener que aprobar una ley a esos efectos ni enmendar la Constitución”. (Énfasis suplido). íd., págs. 249-250.
Por último, además de constitucionalizar indebida-mente el presunto “principio”, la mayoría del Tribunal en P.P.D. v. Gobernador II, supra, constitucionalizó la veda electoral y la JEA, a pesar de que estas son de creación estatutaria. Es decir, creó el derecho constitucional para que se aplique la veda y se active la JEA en procesos elec-torales distintos al que la Asamblea Legislativa clara-mente contempló en el Art. 8.001 de la Ley Electoral de 1977, supra. Esto, para evitar que el Gobierno, mediante la utilización de fondos públicos en anuncios gubernamenta-les, pudiera ejercer una influencia en la votación de los ciudadanos durante el Referéndum.
Ahora bien, este Tribunal no tenía que elevar a rango constitucional disposiciones estatutarias para atender la mala utilización gubernamental de fondos públicos fuera del año en que se celebran las elecciones generales. Cierta-mente, el Tribunal ignoró la existencia de la See. 9 del Art. VI de la Constitución de Puerto Rico, el cual establece que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funciona-miento de las instituciones del Estado, y en todo caso por autoridad de ley”. Const. PR, supra, ed. 2016, pág. 444. Mediante dicha disposición, nuestra Asamblea Constitu-yente atendió la preocupación del mal uso gubernamental de fondos públicos durante todo el cuatrienio. En ese sen-*933tido y en virtud de que el Art. 8.001 de la Ley Electoral del 1977, supra, solo aplicaba a las elecciones generales, las partes en P.P.D. v. Gobernador II, supra, debieron haber presentado, de tener prueba para ello, un injunction para vindicar sus derechos al amparo de la referida Sección 9 del Art. VI de la Constitución de Puerto Rico, supra.
IV
Del anterior análisis surge con total claridad que la nor-mativa establecida en P.P.D. v. Gobernador II, supra, es claramente errónea y debe revocarse. Sin embargo, la opi-nión disidente de este Tribunal pretende evadir este resul-tado por “la difícil situación fiscal”. Ello dista de lo que debe motivar la revocación de una norma. Si la norma es errónea, no debemos “dudar en rectificar y dejar [la] sin efecto”, pues no estamos “investidos del don de la infalibilidad”. Rondón v. Aetna Casualty & Surety Co., 56 DPR 439, 456 (1940). “Persistir en el error para realzar la consistencia de lo decidido constituiría una abdicación del deber que tenemos, como tribunal apelativo, de impartir justicia y de pautar el derecho”. Reyes Corano v. Director Ejecutivo, 110 DPR 40, 42 (1980).
En virtud de dicho deber, procederemos a examinar si fue la intención de la Asamblea Legislativa —no la nues-tra— que las disposiciones del Art. 12.001 de la Ley Electoral de 2011, supra, aplicaran a la consulta de estatus que autoriza la Ley para la Descolonización. Para lograr dicho objetivo, aplicaremos lo que corresponde en derecho, sin sujeción al erróneo precedente.
V
A. En conformidad con la doctrina de separación de poderes, no podemos perder de perspectiva que nuestra función es determinar qué quiso decir el legislador y no *934qué nosotros hubiéramos querido que se dijera. Aquino González v. A.E.E.L.A., 182 DPR 1, 39 (2011); Bemier y Cuevas Segarra, op. cit., pág. 241. Para cumplir con esa función, "los tribunales deben interpretar la ley como un ente armónico, dándole sentido lógico a sus diferentes sec-ciones [...] ”. Aquino González v. A.E.E.L.A., supra, pág. 39. Así, debemos interpretar íntegramente las disposiciones de la ley y no de manera aislada. íd.; Bernier y Cuevas Sega-rra, op. cit., pág. 315. La interpretación que le demos final-mente al precepto legal no puede conllevar el absurdo de dejar sin efecto —o sin sentido coherente— otras disposicio-nes de la ley ante nuestra consideración. Véase Cabassa v. Bravo, 21 DPR 185, 186 (1914) (“debemos interpretar la ley dándole efecto a todas sus disposiciones sin omitir ninguna”). Véase, además, López v. C.E.E., 161 DPR 527, 535-536 (2004). Esta norma está predicada en la armonía que deben presentar las disposiciones de la ley —y la ley en sí— ante nuestra consideración. Después de todo, no podemos presumir que la Asamblea Legislativa promulgó una ley con disposiciones inconsistentes.
Por otro lado, sabido es que el texto claro e inequí-voco de la ley constituye la expresión por excelencia de la intención del legislador. Romero Barceló v. E.L.A., 169 DPR 460, 476-477 (2006); Alejandro Rivera v. E.L.A., 140 DPR 538, 544-545 (1996). Cuando estamos ante una ley que cumple con esta característica, no podemos menosca-bar la expresión del Asamblea Legislativa, so pretexto de cumplir con la intención legislativa. Art. 14 del Código Civil de Puerto Rico, supra (“Cuando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospre-ciada bajo el pretexto de cumplir su espíritu”); Romero Barceló v. E.L.A., supra, pág. 477 (“ ‘cuando una ley es clara y no es ambigua no hay necesidad de mirar más allá de la letra en búsqueda de la intención legislativa? ”); Atlantic Pipe Corp. v. F.S.E., 132 DPR 1026, 1030 (1993). Ante este postulado, no podemos incluir escenarios en un *935estatuto que no están dentro de la razón del precepto en cuestión. Bernier y Cuevas Segarra, op. cit, pág. 246.(5) Por lo tanto, “[d]ebemos descubrir y darle efecto a la inten-ción expresada mediante la letra de la ley”. Romero Barceló v. E.L.A., supra, pág. 477.
Asimismo, “[cjuando el lenguaje de la ley es claro e inequívoco, nuestra responsabilidad es respetar la volun-tad legislativa, independientemente de nuestro criterio personal”. Delgado, Ex parte, 165 DPR 170, 192 (2005), haciendo referencia & Alonso García v. S.L.G., 155 DPR 91 (2001). Véanse: Lasalle v. Junta Dir. A.C.A.A., 140 DPR 694 (1994); Silva v. Adm. Sistemas de Retiro, 128 DPR 256 (1991). Es decir, al interpretar la ley, los tribunales deben abstenerse “de sustituir el criterio legislativo por sus pro-pios conceptos de lo justo, razonable y deseable”. Aquino González v. A.E.E.L.A., supra, pág. 40. “[E]sto requiere de los tribunales de justicia el mayor grado de disciplina al aplicar una ley [...] ”. Sánchez Díaz et al. v. E.L.A., 181 DPR 810, 822 (2011). Después de todo, la Asamblea Legislativa es la llamada a “determinar cuál deb[e] ser la política pú-blica que encarnen nuestras leyes”. Delgado, Ex parte, supra, pág. 192. Consecuentemente, “[e]l juzgador no debe sustituir su sentido de justicia por la letra clara del estatuto”. Delgado, Ex parte, supra, pág. 193. Véase Berrocal v. Tribl. de Distrito, 76 DPR 38, 92 (1954). Incluso, no-sotros los jueces debemos evitar la mala práctica de acudir a preceptos constitucionales como fundamento para en-mendar las leyes. En el ejercicio de nuestra función, debe-mos mantenernos “siempre dentro del ámbito judicial, sin incursiones indebidas en la esfera legislativa”. Bernier y Cuevas Segarra, op. cit., pág. 299. Véase Caguas Bus Line v. Sierra, Comisionado, 73 DPR 743, 750 (1952).
En este caso, el lenguaje claro e inequívoco del estatuto postula un solo significado y, consiguientemente, “un sen-*936tido cabal de humildad y autodisciplina requiere la aplica-ción de la voluntad legislativa”, según establecida en el propio precepto legal. (Énfasis suprimido). Alejandro Rivera v. E.L.A., supra, pág. 545. Véanse, además: Cotto v. Depto. de Educación, 138 DPR 658, 662 (1995); Atlantic Pipe Corp. v. F.S.E., supra. Veamos.
B. El Art. XIII, Sec. 1(a), de la Ley para la Des-colonización, supra, dispone que
[l]as prohibiciones y los delitos relacionados con la celebración de esta consulta, se regirán por las disposiciones establecidas en la Ley 78-2011, según enmendada, conocida como “Ley Electoral de Puerto Rico” y por la Ley 222-2011, conocida como “Ley para la Fiscalización del Financiamiento de Campañas Políticas en Puerto Rico”, excepto cuando sean improcedentes o incompatibles con las disposiciones de esta Ley o cuando esta Ley dispone delito o penalidad específica. (Énfasis suplido).
Aunque la disposición que establece la veda electoral está contenida entre las prohibiciones y los delitos que dis-pone la Ley Electoral de 2011, ello no la hace aplicable automáticamente al proceso plebiscitario o al referéndum que autoriza la Ley para la Descolonización. Según parece ignorar en su opinión disidente el Juez Asociado Señor Co-lón Pérez, nótese que la aplicación del precepto estatutario que impone la veda electoral está sujeta a que eso no sea incompatible o improcedente ante la celebración del plebis-cito o, de ser necesario, el referéndum.(6) Por lo tanto, pro-cede que analicemos dicho precepto.
*937El Art. 12.001 de la Ley Electoral de 2011, supra, mediante el cual la Asamblea Legislativa incorporó en nuestro ordenamiento jurídico la llamada veda electoral, dispone de la manera siguiente:
Durante el año en que se celebre una elección general y hasta el día siguiente a la fecha de la celebración de la misma, se prohíbe a las agencias del Gobierno, a la Asamblea Legislativa y a la Rama Judicial de Puerto Rico incurrir en gastos para la compra de tiempo y espacio en los medios de comunicación, así como para la compra y distribución de materiales propagan-dísticos o promocionales con el propósito de exponer sus pro-gramas, proyectos, logros, realizaciones, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley; las campañas de la Compañía de Turismo para promoción del turismo interno, campañas de promoción fuera de Puerto Rico por parte de la Compañía de Turismo de Puerto Rico o la Autoridad de Dis-trito del Centro de Convenciones de Puerto Rico promocio-nando a la isla de Puerto Rico como destino turístico, o la Compañía de Fomento Industrial promocionando la inversión del extranjero en Puerto Rico, siempre que no incluyan rela-ciones de logros de la administración o la corporación ni se destaque la figura de ningún funcionario. Además, se excluyen las notificaciones o convocatorias para procesos de vistas pú-blicas legislativas o administrativas que se publique y circule sin usar los medios de difusión masiva pagados.

Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión.

[[Image here]]
La violación de este Artículo conllevará a la agencia o de-pendencia gubernamental una multa administrativa de hasta diez mil (10,000) dólares por la primera infracción y hasta veinticinco mil (25,000) dólares por infracciones subsiguientes. Los fondos que se obtengan bajo este concepto, pasarán a formar parte del fondo especial para el financia-miento de los gastos de automatización de los procesos electo-rales, según se dispone en [el Artículo 3.001 de esta ley]. (Én-fasis suplido). 16 LPRA see. 4231.
*938Particularmente, la primera parte del Art. 12.001, supra, fue objeto de alteración en el trámite legislativo.(7) Luego de ser aprobado por la Cámara de Representantes, en el Senado se agregó a su texto la expresión siguiente: “Durante el año en que se celebre una elección general y hasta el día siguiente a la fecha de la celebración de la misma”.(8) Véase Informe Comisión Especial sobre Re-forma Gubernamental del Senado: Entirillado del Informe emitido el 10 de noviembre de 2010. Con esa adición fue aprobada finalmente la Ley Electoral de 2011.
De una lectura del precitado artículo, podemos notar que en este se hace alusión expresa al “año en que se cele-bre una elección general”. Así pues, nuestra función principal en este caso es determinar si la Asamblea Legislativa incluyó dentro del concepto “elecciones generales” la cele-bración de un plebiscito o un referéndum como el que ins-tituye la Ley para la Descolonización para que, de este modo, sea procedente la aplicación del Art. 12.001 de la Ley Electoral de 2011, supra, a dicha consulta de estatus.
Al hacer una interpretación de qué constituye una “elec-ción general”, no podemos presumir que los legisladores incluyeron disposiciones o palabras inútiles en la ley. Ber-nier y Cuevas Segarra, op. cit., pág. 333. Es decir, no pode-mos partir de la premisa de que la Asamblea Legislativa hizo expresiones o aclaraciones que no tienen ningún sen-tido o función en el estatuto que promulgaron.
En el ejercicio de nuestra función y en el cumpli-miento de nuestro deber, no podemos ignorar que la propia *939Ley Electoral de 2011 contiene una disposición en la que se definen varios conceptos que los legisladores consideraron importante delimitar. Particularmente, la Asamblea Legis-lativa tomó de su tiempo para establecer el significado de “elecciones generales”. Al así hacerlo, aclaró que cuando se refirieran a ellas en la Ley Electoral de 2011 debía enten-derse que se trataba del “[p]roceso mediante el cual cada cuatro años los electores seleccionan a los funcionarios que ocuparán cargos públicos electivos en el Gobierno de Puerto Rico incluyendo gobernador, comisionado residente, legisla-dores estatales, alcaldes y legisladores municipales”. (Énfa-sis suplido). Art. 2.003(30) de la Ley Electoral de 2011 (16 LPRA sec. 4003(30)).(9) De este modo, la Asamblea Legisla-tiva evitó que utilizáramos nuestro propio criterio o tuviéra-mos que acudir a fuentes alternas o exteriores para encon-trar el significado de lo que quiso decir. Por su pertinencia, estamos impedidos de hacer caso omiso a este articulado. Véase A.C.A.A. v. Yantín, 103 DPR 59, 62 (1974).
Debemos notar que expresamente la Ley Electoral de 2011 establece que en las elecciones generales “los electo-res seleccionan a los funcionarios que ocuparán cargos pú-blicos electivos en el Gobierno de Puerto Rico”. Art. 2.003(30) de la Ley Electoral de 2011, supra. Asimismo, hay que resaltar, incluso, que la ley limita específicamente las elecciones generales al proceso electoral que se celebra “cada cuatro años”, a diferencia de su antecesora la Ley Electoral de Puerto Rico de 1977. A esta definición y a la aclaración realizada por la legislatura debe dársele su co-rrespondiente significado y efecto al interpretar la ley.
*940Como indicamos anteriormente, no podemos presumir que la Asamblea Legislativa incluyó en las leyes expresio-nes y aclaraciones inútiles. De hecho, si sustituimos la ex-presión “elección general” por la definición provista por el propio legislador, la primera oración del Art. 12.001 de la Ley Electoral de 2011, supra, dispondría como sigue:
Durante el año en que se celebre un \proceso mediante el cual cada cuatro años los electores seleccionan a los funciona-rios que ocuparán cargos públicos electivos en el Gobierno de Puerto Rico incluyendo gobernador, comisionado residente, le-gisladores estatales, alcaldes y legisladores municipales] y hasta el día siguiente a la fecha de la celebración de[l] mism[o], se prohíbe alas agencias del Gobierno, a la Asamblea Legislativa y a la Rama Judicial de Puerto Rico incurrir en gastos para la compra de tiempo y espacio en los medios de comunicación, así como para la compra y distribución de ma-teriales propagandísticos o promocionales con el propósito de exponer sus programas, proyectos, logros, realizaciones, pro-yecciones o planes.
Por otro lado, la Asamblea Legislativa dis-puso de un concepto que utilizaría a través de la Ley Electoral de 2011 para aquellas ocasiones en que estuviera re-firiéndose tanto a elecciones generales, como a plebiscitos, a referéndums, a consultas al electorado, a elecciones espe-ciales y a primarias. Véase Art. 2.003(29) de la Ley Electoral de 2011 (16 LPRA see. 4003(29)). En ese supuesto, dis-puso que se referiría a ellas solamente como “elección” o “elecciones”. Id. Además, incluyó una definición distinta y separada de “plebiscito” y de “referéndum”. Estableció que un plebiscito es aquel “[mjétodo mediante el cual se somete al electorado de Puerto Rico para consulta electoral, la al-ternativa de escoger su preferencia entre varias opciones sobre un mismo asunto de ordenamiento político inclu-yendo, pero sin limitarse a, la relación política entre Puerto Rico y Estados Unidos de América”. 16 LPRA see. 4003(82). Por su parte, estatuyó que el referéndum era el proceso “mediante el cual se somete al electorado de Puerto Rico para consulta electoral directa la aprobación o re-*941chazo de una o varias propuestas específicas sobre políticas públicas a adoptarse o legislación a ponerse en vigencia sobre asuntos de interés general”. 16 LPRA see. 4003(86).
Si la intención de la Asamblea Legislativa hubiese sido incluir los plebiscitos dentro de la prohibición contenida en el Art. 12.001 de la Ley Electoral de 2011, supra, hubiera bastado con referirse a la “elección” o las “elecciones”. Esto, ya que, conforme se definió en la ley, ese solo concepto in-cluye, entre otras cosas, los referéndums y los plebiscitos. Como puede notarse, tanta fue la distinción que realizó la Asamblea Legislativa que, al establecer el significado de cada concepto, la sola adición de una palabra alteraría su significado.
No se trata de un escenario en que se pueda se-ñalar que la Asamblea Legislativa no pudo prever la utili-zación de cierta palabra e inadvertidamente omitió su in-clusión en la disposición de ley. En la Ley Electoral de 2011, el legislador incluyó referencia expresa a los plebis-citos y a los referéndums en varias de sus disposiciones. (10) No obstante, en el Art. 12.001 de la Ley Electoral de 2011, supra, no se hace mención de estos. Evidentemente, la Asamblea Legislativa únicamente mencionó la “elección general”. La referencia específica a este evento electoral excluye otros eventos no incluidos por la propia Asamblea Legislativa en el aludido concepto.
Además, una lectura minuciosa del propio Art. 12.001 de la Ley Electoral de 2011, supra, demuestra que la intención de la Asamblea Legislativa fue evitar que el Gobierno en el poder pudiera tomar ventaja en el año en que se celebrara una elección general para promocionar *942sus logros, proyectos, programas, realizaciones, proyeccio-nes o planes para obtener la victoria de sus funcionarios. A esta conclusión abunda, incluso, la excepción contenida en el citado Art. 12.001 de la ley; específicamente al disponer que las agencias mencionadas en el artículo están excep-tuadas “siempre que no incluyan relaciones de logros de la administración o la corporación ni se destaque la figura de ningún funcionario”. 16 LPRA see. 4231.
Asimismo, concluir que la expresión “elección general” incluye la celebración de un plebiscito sería quitarles efecto a varias de las disposiciones de la propia Ley Electoral de 2011. Particularmente, el Art. 9.004 dispone que “[e]l propósito de las elecciones generales es la elección de todos los funcionarios en el Gobierno de Puerto Rico que conforme la Constitución de Puerto Rico y otras leyes es-peciales deban ocupar cargos públicos electivos mediante el voto directo de los electores”. 16 LPRA see. 4144. De igual manera, el Art. 9.001 establece que la elección general es la que se celebra cada cuatro años. 16 LPRA see. 4141. Por ello, hacer extensible el plebiscito o —de ser ne-cesario— el referéndum dentro de la referencia a la “elec-ción general” resultaría en un contrasentido.(11)
Lo más lógico y razonable, conforme surge clara-mente de la Ley para la Descolonización y la Ley Electoral de 2011 —interpretadas íntegra, armoniosamente y sin de-jar sin efecto ninguna de sus disposiciones— es que las pro-hibiciones y los delitos que aplican a la consulta de estatus son aquellas que resultan compatibles y procedentes porque no se establecieron para una elección general u otro evento electoral distinto a un plebiscito o un referéndum.(12)
*943Como mencionamos, en nuestra función inter-pretativa no podemos ignorar el lenguaje claro y expreso de la ley. Tampoco podemos ignorar el significado que la Asamblea Legislativa le otorgó a cada término que debe-mos interpretar. La Ley Electoral de 2011 claramente dis-pone que la veda electoral únicamente aplica en el año en que se celebra una elección general y, por ende, según de-finida, al evento electoral celebrado cada cuatro años en que los electores eligen a los funcionarios que ocuparán los cargos públicos electivos del Gobierno de Puerto Rico.
VI
Con relación a la opinión disidente del Juez Asociado Señor Colón Pérez, es necesario hacer los planteamientos siguientes.
Lamentablemente, la opinión disidente del Juez Aso-ciado Señor Colón Pérez intenta repetir el error que come-timos hace más de dos décadas. En vez de llevar a cabo un análisis correcto de la disposición que estaba llamada a interpretar, se ampara en la Constitución —y en el erróneo precedente que hizo lo mismo— para llegar al resultado que le parece conveniente.
A pesar de que el texto del Art. 12.001 de la Ley Electoral de 2011, supra, es claro, la opinión disidente del Juez Asociado Señor Colón Pérez decide ignorarlo. Específica-mente, concluye que “la activación de la veda electoral para la difusión de anuncios gubernamentales contenida en el Art. 12.001 de la Ley Núm. 78-2011, no solo se limita a la celebración de elecciones generales, como pretende su-gerir su texto”. (Énfasis suplido). Opinión disidente del Juez Asociado Señor Colón Pérez, pág. 989. De este modo, omite utilizar el principio básico de hermenéutica que es-tablece que cuando la ley es clara, la letra de ella no debe *944ser menospreciada bajo el pretexto de cumplir con su espíritu. Art. 14 del Código Civil de Puerto Rico, supra.
No tan solo hace a un lado el texto del Art. 12.001 de la Ley Electoral de 2011, supra, sino que lo descarta al am-paro del mal llamado axioma constitucional de igualdad económica entre los partidos. Según discutimos, dicho axioma no es de linaje constitucional y no podemos seguir perpetuándolo como tal. Ciertamente, reconocemos que después de “haber estado en vigor durante muchos años las constituciones y los estatutos y de haber sido interpre-tados por las cortes en varios casos, inevitablemente la tendencia es a leer los casos y no la constitución o el esta-tuto en sí cuando surge una cuestión sobre su alcance”. Pérez v. Tribunal de Distrito, 69 DPR 4, 12 (1948). No obs-tante, ello no puede ser razón para que inmortalicemos errores.
Definitivamente, estamos impedidos de utilizar la Cons-titución para reconocer derechos inexistentes. Martínez Torres, supra, pág. 249. Sin embargo, en la opinión disi-dente del Juez Asociado Señor Colón Pérez, cometiendo el mismo desacierto que en P.P.D. v. Gobernador II, supra, no únicamente se constitucionaliza el principio de igualdad electoral económica, sino que como resultado se constitu-cionaliza la JEA, la cual, como discutimos, es de creación estatutaria. Además, se va más allá y se intentan atribuir a la JEA facultades que no tiene. Específicamente, la opi-nión disidente del Juez Asociado Señor Colón Pérez ex-presa lo siguiente: “se debe activar la JEA como filtro para determinar si las agencias adscritas al Poder Ejecutivo pueden o no incurrir en gastos de fondos públicos en la publicación de anuncios; además de cerciorarse de que los referidos anuncios no estén matizados por posturas político-partidistas”. Opinión disidente del Asociado Señor Colón Pérez, pág. 993. En ese sentido, procura incorporar, mediante jurisprudencia, una junta para controlar el gasto fiscal en la publicación de anuncios, en vista de la sitúa-*945ción económica de Puerto Rico. Ello es improcedente. La JEA solo está facultada para evaluar los anuncios y no los gastos en los que incurra el Gobierno de Puerto Rico.
Ciertamente, la situación económica de Puerto Rico es preocupante. Empero, le corresponde al Gobierno de Puerto Rico y a la Asamblea Legislativa atender dicha situación. A nosotros solo nos corresponde aplicar el derecho. Si la Asamblea Legislativa entiende que la veda electoral debe aplicar al proceso plebiscitario que se ave-cina, le corresponde a esta enmendar el Art. 12.001 de la Ley Electoral de 2011, supra. Este Tribunal no puede, por fíat judicial, extender dicha aplicación porque parezca justo. La doctrina de separación de poderes nos lo impide.
VII
Por los fundamentos antes expuestos, resolvemos que es improcedente activar la veda electoral contenida en el Artí-culo 12.001 de la Ley Electoral de 2011, supra, ante la con-sulta de estatus que autoriza la Ley para la Descolonización. En consecuencia, revocamos la Resolución Núm. CEE-RS-17-07 emitida por la CEE.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez, la Juez Aso-ciada Señora Rodríguez Rodríguez, el Juez Asociado Señor Estrella Martínez y el Juez Asociado Señor Colón Pérez emitieron sendas opiniones disidentes.

 Al momento de la certificación de esta Opinión per curiam, la Ley para la Descolonización Inmediata de Puerto Rico (Ley para la Descolonización) está siendo enmendada en cuanto a las alternativas de estatus político de Puerto Rico que serán incluidas en el plebiscito. Sin embargo, nada de ello altera lo que hoy resuelve este Tribunal en cuanto a la aplicación de la veda electoral a escenarios electorales dis-tintos al establecido por la Asamblea Legislativa en el Art. 12.001 de la Ley Electoral de 2011, infra.


 Véase, además, Ponencia del ex Juez Presidente del Tribunal Supremo, Hon. Federico Hernández Denton, La separación de poderes y la interpretación constitu-cional en Puerto Rico, XIII Encuentro de Presidentes y Magistrados de los Tribuna-les Constitucionales y de las Salas Constitucionales de América Latina, México, 2006, págs. 8-9, disponible en: http://www.scribd.com/doc/51523764/La-Separaci0n-de-Poderes-y-la-Interpretación-Constitucional-en-Puerto-Rico-2006 (accedido, 10 de abril de 2017).


 Paradójicamente, Marrero v. Mun. de Morovis, 115 DPR 643 (1984), fue citado por la mayoría del Tribunal en P.P.D. v. Gobernador II, 136 DPR 916 (1994), para sostener la existencia del mal llamado “axioma” constitucional.


 El profesor José Julián Álvarez documenta lo siguiente sobre la primera manifestación del “axioma”:
“P.R.P. [v. ELA, 115 DPR 631 (1984)] es uno de una larga lista de casos en los que el Tribunal se ha referido a un supuesto ‘axioma’ o ‘postulado’ de igualdad entre los partidos políticos. [...] Es interesante trazar el origen de ese ‘axioma’. Su primera manifestación fue una opinión del Tribunal emitida por el Juez Negrón García, P.N.P. v. Tribunal Electoral, 104 DPR 741 (1976). El PNP cuestionaba una orden del Tribunal Electoral para inspeccionar sus libros y otros documentos relativos a sus finanzas. El Tribunal concluyó que el organismo electoral deseaba inspeccionar las finanzas de todos los partidos y sostuvo la orden. Para justificarla, halló apoyo en el Código Electoral y manifestó:
“ ‘Es válido el axioma básico que fluye en el Código Electoral de que el proceso político decisional puertorriqueño responda en su realidad al mandato de igualdad consagrado en nuestra Ley Fundamental; ello se logra imponiendo limitaciones al monto de contribuciones político-partidistas. La constancia, preservación y presen-tación de data e informes sobre el particular, y la oportuna intervención y contabili-dad de los mismos, son consecuencia natural e imprescindible para garantizar el cumplimiento de los límites legales establecidos en materia de finanzas políticas’.
“Obviamente, el Tribunal resolvió que la ley se justificaba porque perseguía el ideal de igualdad, no que sus preceptos estuvieran competidos por ese ideal”. (Énfa-sis en el original). J.J. Álvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos, Bogotá, Ed. Temis, 2009, págs. 965-966, nota 1.


 Véanse: Morales Torres v. Tribunal Superior, 99 DPR 459 (1970); Cardona v. Comisión Industrial, 57 DPR 397, 399 (1940).


 No se trata meramente de que la aplicación de la veda electoral sea necesaria o pertinente como expresa la opinión disidente del Juez Asociado Señor Colón Pérez cuando se refiere al Artículo 11.001 de la Ley Electoral de 2011 (16 LPRA see. 4211). El referido artículo establece subsidiariamente: “Todo referéndum, consulta o plebis-cito que se celebre en Puerto Rico se regirá por la ley especial que a tal fin se apruebe y por las disposiciones de este subtítulo en todo aquello necesario o pertinente para lo cual dicha ley especial no disponga”. (Énfasis suplido). íd.
No obstante, conforme dispuso la Asamblea Legislativa en la Ley para la Des-colonización, la condición para que proceda la aplicación del Art. 12.001 de la Ley Electoral de 2011 (16 LPRA see. 4231) es que este sea compatible y procedente ante la celebración del plebiscito y, en su caso, el referéndum. Las disposiciones de una ley no se pueden leer a medias. Incluso, aun cuando la Ley para la Descolonización no *937hubiera dispuesto nada, el Art. 12,001 de la Ley Electoral de 2011, supra, no debe extenderse al proceso plebiscitario por no tratarse de una elección general. Como explicaremos, el legislador estableció este proceso en la Comisión Estatal de Eleccio-nes (CEE) únicamente para las elecciones generales.


 El texto original del proyecto de ley, según aprobado por la Cámara de Re-presentantes y enviado al Senado, disponía en su primera oración lo siguiente:
“Se prohíbe a las agencias del Gobierno de Puerto Rico a la Asamblea Legislativa de Puerto Rico y a la Rama Judicial incurrir en gastos para la compra de tiempo y espacio en los medios de comunicación y así como para compra y distribución de ma-teriales propagandísticos o promocionales con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes". Sustitutivo de la Cámara al P. de la C. 1863 de 8 de marzo de 2010, 3ra Sesión Ordinaria, 16ta Asamblea Legislativa, pág. 188.


 Íd.


 Véase, además, la Ley para la Fiscalización del Financiamiento de Campa-ñas Políticas en Puerto Rico, Ley Núm. 222-2011, según enmendada, 16 LPRA. see. 621(28), Esta disposición define “elecciones generales” como
“[a]quel proceso mediante el cual el primer martes, después del primer lunes del mes de noviembre, cada cuatro años, los electores seleccionan a los funcionarios que han de ocupar los cargos públicos electivos en el Estado Libre Asociado de Puerto Rico, incluyendo gobernador, comisionado residente, legisladores estatales, alcaldes y legisladores municipales”. íd.


 Para conocer varias disposiciones sobre este particular, véanse: Art. 3.003 (16 LPRA see. 4013) (distingue periodos de reuniones de la Comisión conforme el evento electoral), Art. 3.015 (16 LPRA sec. 4025); Art. 9.003 (16 LPRA sec. 4143) (establece los días feriados para una elección general y distingue lo que sucede en el caso de un referéndum, plebiscito, consulta o elección especial); Art. 9.013 (16 LPRA see. 4153); Art. 10.019 (16 LPRA sec. 4209); Arts. 11.001-11.010 (16 LPRA secs. 4211-4220).


 Para otras disposiciones que no tendrían sentido si el concepto elecciones generales incluyera un plebiscito o un referéndum, véanse, además: Arts, 5,008, 6,012, 6.013, 6.016, 7.001, 7.014, 8.001, 8.004, 8.005, 8.007, 8.009, 8.012, 8.023, 9.001, 9.010, 9.011, 9.044, 10.013, 10.016 y 10.019 de la Ley Electoral de 2011 (16 LPRA sees. 4048, 4072, 4073, 4076, 4091, 4104, 4111, 4114, 4116, 4117, 4119, 4122, 4133, 4141, 4150, 4151, 4184, 4203, 4205 y 4209, respectivamente).


 Por ejemplo, serían aplicables los Arts. 12,003, 12.005, 12.006, 12.009, *94312.024 de la Ley Electoral de 2011 (16 LPEA sees. 4233,4236, 4236, 4239, 4263a, respectivamente), entre otros.